Exhibit 10.1

Execution Version

GUARANTEE

This GUARANTEE AGREEMENT (“Guarantee”) is made this 19th day of November, 2007,
by and between Aleris International, Inc., a Delaware corporation, Aleris
Recycling (German Works) GmbH, a Grevenbroich company, (together, “Seller”), and
Votorantim Metais Ltda., a Brazilian limited liability company (“Guarantor”).
Capitalized terms used but not defined herein shall have the meanings ascribed
thereto in the Purchase Agreement (defined below).

WHEREAS, Votorantim Metais North America, Inc. and Azben Holdings GmbH, a
company organized under the laws of Austria (together, “Buyer”) and Seller are
parties to a Stock Purchase Agreement dated the date hereof (the “Purchase
Agreement”), whereby Seller has agreed, pursuant to the terms and conditions of
such agreement, to sell, convey, transfer, assign and deliver to Buyer, and
Buyer has agreed to purchase, 100% of the issued and outstanding shares of
capital stock of U.S. Zinc Corporation, a Delaware corporation, Interamerican
Zinc, Inc., a Delaware corporation, and Aleris Asia Pacific Zinc (Barbados)
Ltd., a Barbados company; and

WHEREAS, in order to ensure performance and observation by Buyer of all
covenants and obligations contemplated by the Purchase Agreement, Guarantor has
agreed to guarantee to Seller the performance and observation of all such
covenants and obligations of Buyer on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements and covenants set
forth herein and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, Seller and Guarantor agree as follows:

1. Guarantee. Guarantor hereby guarantees and agrees that prior to, on, and
after Closing it shall cause Buyer, and any successors and assigns thereof, to
fully perform and observe its covenants and other obligations under the Purchase
Agreement (including, without limitation, Buyer’s obligations under Article II
and Article IX of the Purchase Agreement), the Transition Services Agreement and
all other Transaction Documents (collectively, the “Obligations”).

2. Specific Performance. Seller and Guarantor acknowledge and agree that Seller
would be damaged irreparably in the event any of the provisions of this
Guarantee is not performed in accordance with its specific terms or otherwise is
breached by Guarantor. Accordingly, Guarantor agrees that Seller shall be
entitled to an injunction or injunctions to prevent breaches of the provisions
of this Guarantee and to enforce specifically this Guarantee, and the terms and
provisions hereof and thereof, in addition to any other rights to which Seller
may be entitled at law or in equity. Any such remedy shall be in addition to any
other remedy that Seller may have hereunder.

3. Termination. This Guarantee shall automatically terminate and be of no
further force and effect upon the earlier of (a) the date on which the
Obligations shall have been fully performed and observed and (b) the date on
which the Purchase Agreement shall have been terminated pursuant to Article VIII
thereof; provided that no such termination shall relieve Guarantor of any
Obligations that arise prior to such termination.



--------------------------------------------------------------------------------

4. Governing Law. This Guarantee shall be governed by, construed and enforced in
accordance with the laws of the State of New York without giving effect to the
principles of conflict of laws.

5. Jurisdiction; Court Proceedings; Waiver of Jury Trial. Any claim against
Guarantor or Seller arising out of or relating to this Guarantee shall be
brought in any state or federal court sitting in the Borough of Manhattan in the
City of New York and Guarantor and each of the parties to this Guarantee hereby
submits to the exclusive jurisdiction of such courts for the purpose of any such
claim. A final judgment in any such claim shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Guarantor and Seller agree to accept service of any summons,
complaint or other initial pleading made (a) in the manner provided for the
giving of notices in Section 8 of this Guarantee (to the extent permitted by
applicable law) and (b) with respect to Guarantor, to a recipient located in the
United States and designated by Guarantor in Section 8. Each of Guarantor and
Seller irrevocably agrees not to assert (a) any objection which it may ever have
to the laying of venue of any such claim in any state or federal court sitting
in the Borough of Manhattan in the City of New York and (b) any claim that any
such claim brought in any such court has been brought in an inconvenient forum.
Guarantor and Seller waive any right to a trial by jury, to the extent lawful,
and agree that any of them may file a copy of this Section 5 with any court as
written evidence of the knowing, voluntary and bargained-for agreement between
Guarantor and Seller irrevocably to waive their rights to trial by jury in any
claim whatsoever between them relating to this Guarantee or the transactions
contemplated hereby.

6. Signatures. This Guarantee shall be effective upon delivery of original
signature pages or .pdf or facsimile copies thereof executed by both Guarantor
and Seller. This Guarantee may be executed in any number of counterparts, each
such counterpart being deemed to be an original instrument, and all such
counterparts shall together constitute the same agreement.

7. Amendments and Waivers. No amendment or waiver of any provision of this
Guarantee shall be valid unless the same shall be in writing and signed by
Seller and Guarantor. No waiver by Guarantor or Seller of any default or any
breach of any representation, warranty, covenant or agreement hereunder shall be
deemed to extend to any prior or subsequent default or breach or affect in any
way any rights arising by virtue of any such prior or subsequent occurrence.

8. Notices. All notices, requests, demands, claims, and other communications
hereunder (each, a “Notice”) shall be in writing, and shall be given (and shall
be deemed to have been duly given upon receipt or refusal of receipt) by
personal delivery, electronic facsimile transmission (with Notice
contemporaneously given by another method specified in this Section 8),
overnight courier or registered or certified mail, postage prepaid, and
addressed to the intended recipient as set forth below (or at such other address
as shall be specified in a Notice given in accordance with this Section 8):

 

If to Guarantor:

Votorantim Metais Ltda.

Praça Ramos de Azevedo, 254—5° andar

Centro – São Paulo, SP

Brasil

Fax: 011 55 11 2159 3325

Attention:

   João Bosco Silva    Paulo Oliveira Motta    Luiz Marcelo Pinheiro Fins

 

- 2 -



--------------------------------------------------------------------------------

with a copy to:

Proskauer Rose LLP

1585 Broadway

New York, NY 10036-8299

Attention: Carlos Martinez, Esq.

Fax: (212) 969-2900

for purposes of service of any summons, complaint or other initial pleading
pursuant to Section 5(b):

Votorantim Metais, Ltda.

c/o National Corporate Research, Ltd.

225 West 34th Street, Suite 910

New York, NY 10122

If to Seller:

c/o Aleris International, Inc.

25825 Science Park Drive, Suite 400

Beachwood, Ohio 44122-7392

Attention: Christopher R. Clegg, Esq.

Facsimile: (216) 910-3650

with a copy to:

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Attention: Christopher Ewan, Esq.

Facsimile: (212) 859-4000

9. Assignment. This Guarantee may not, without the prior written consent of
Guarantor and Seller, be assigned by Guarantor or Seller, by operation of law or
otherwise, and any attempted assignment shall be null and void; provided, that,
after the Closing, Seller may assign this Guarantee in connection with any
merger, sale of substantially all its assets or sale of all its outstanding
capital stock.

10. Severability. If any provision of this Guarantee for any reason shall be
held to be illegal, invalid or unenforceable, such illegality shall not affect
any other provision of this Guarantee, this Guarantee shall be amended so as to
enforce the illegal, invalid or unenforceable provision to the maximum extent
permitted by applicable law, and Guarantor and Seller shall cooperate in good
faith to further modify this Guarantee so as to preserve to the maximum extent
possible the intended benefits to be received by Guarantor and Seller.

 

- 3 -



--------------------------------------------------------------------------------

11. No Presumption Against Drafting Party. Both Guarantor and Seller acknowledge
that both Guarantor and Seller have been represented by counsel in connection
with this Guarantee. Accordingly, any rule of law or any legal decision that
would require interpretation of any claimed ambiguities in this Guarantee
against the drafting party has no application and is expressly waived.

12. Interpretation. The section headings contained in this Guarantee are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Guarantee. Definitions shall apply equally to both the
singular and plural forms of the terms defined.

* * * * * * *

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor and Seller have executed this Guarantee as of
the date first above written.

 

GUARANTOR:   VOTORANTIM METAIS LTDA.   By:  

/s/ Joao Bosco Silva

  Name:   Joao Bosco Silva   Title:   Chief Executive Officer   By:  

/s/ Flavio Marassi Donatelli

  Name:   Flavio Marassi Donatelli   Title:   Finance Director SELLER:   ALERIS
INTERNATIONAL, INC.   By:  

/s/ Sean M. Stack

  Name:   Sean M. Stack   Title:   Executive Vice President   ALERIS RECYCLING
(GERMAN WORKS) GMBH   By:  

/s/ Sean M. Stack

  Name:   Sean M. Stack   Title:   Managing Director

Signature Page to Guarantee